DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered. Arguments regarding the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Horvath in view of Elia are persuasive in light of the amendments. Applicant argues that the prior art does not teach the added limitation of improving bending and corrosion properties of the implant by immersing the implant in acid. This is not persuasive because this feature was/is recited in claim 28 which was rejected in view of Gerold et al. DE102006011348A1 which specifically discloses immersing a magnesium alloy implant in acid to improve corrosion properties. Applicant argues new claim 35 further defines the acid to be nitric acid, but the concept of a magnesium alloy implant material immersed in nitric acid to improve corrosion properties is taught by Tamai et al. 2013/0304134 (cited by applicant previously) as discussed further below. Applicant argues new claims 36 and 37, which add the steps of waiting for bone to form and introducing a dental pin into the natural bone tissue before the implant has decomposed, distinguishes the present application over the prior art, but these steps are specifically taught by Malmquist 2011/0035024 as discussed further below. The examiner notes that applicant did not address the rejection of claims 16, 18-20, 22-27, and 30-34 under 35 U.S.C. 103 as being unpatentable over Syers in view of Horvath in view of Lemperle. Since Syers discloses the invention substantially as claimed except for the specific material and material thickness and Lemperle discloses an ideal implant material thickness for use in jaw reconstruction these two references are still applied as discussed further below. At least Syers and Malmquist disclose the claimed steps of jaw reconstruction wherein a biodegradable film is placed over and fixed to the jaw bone. Such steps were conventional in jaw reconstruction at the 
Claim Objections
Claims 36 and 37 are objected to because of the following informalities:  In claim 36, line 4, “natura” is believed to be in error for --natural--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20, 22, 23, 27-34 is rejected under 35 U.S.C. 103 as being unpatentable over Syers 5,511,565 (hereafter referred to as Syers) in view of Gerold et al. DE102006011348A1 (hereafter referred to as Gerold; refer to the attached translation for passages referenced herein) in view of Lemperle et al. 6,391,059 (hereafter referred to as Lemperle).
Regarding claim 16, Syers discloses a method for cosmetic or surgical jaw reconstruction, comprising the steps of providing an implant in the form of a film 36 or 36a, cutting the implant to a size appropriate for covering a defect site in a jaw region to be covered (see “cut” in col.3, ll.1-5), bending the implant into a curved shape (see “folded” in col.3, ll.1-5), placing the implant over the defect site in the jaw region (fig.5), immovably fixing the implant in the jaw with at least one fastener 52, 52a, 56 in a fixed position at the time of placing the implant over the defect site (fig.5), closing soft tissue over the implant (col.2, ll.1-8), and leaving the implant to decompose in the fixed position (col.3, ll.36-40 
Gerold teaches a resorbable bone implant, in the same field of endeavor, wherein an implant (par.28) comprises a magnesium alloy which is immersed in hydrofluoric acid to form a thin surface layer of magnesium fluoride on the material for the purpose of inhibiting initial biocorrosion in order for the implant to perform its medical purpose for a certain period of time but then rapidly corrode thereafter (pars. 13 and 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnesium implant material which has been immersed in hydrofluoric acid taught by Gerold for the resorbable polymeric implant materials of Syers since both materials are suitable for use in bioresorbable implants. It has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Gerold teaches the magnesium implant material which is immersed in acid provides an implant material having optimal degradation rates in order to allow for the implant to perform its medical purpose for a certain period of time but then degrade thereafter to eliminate the need for removing the implant after it has served its purpose and Syers prefers a bioresorbable implant material that does not require removal. Therefore it would have been obvious to select the magnesium alloy taught by Gerold as the resorbable material for the implant of Syers. Note that the step of immersing the implant in acid as taught by Gerold inherently improves the corrosion properties of the magnesium implant since the acid immersion is performed to create a corrosion-inhibiting layer. Such a step also improves the bending properties since the step taught by Gerold of immersing the magnesium implant in hydrofluoric acid is identical to applicant’s implant immersion in hydrofluoric acid. While Syers in view of Gerold discloses the invention 
Lemperle teaches a method for surgical jaw reconstruction, in the same field of endeavor, wherein a film that is placed over a defect site in a jaw region has a thickness of preferably 150 microns for the purpose of being less palpable in the dental application (col.18, ll.20-31). Lemperle goes on to explain that the film does not need to be very thick since soft tissue pressure is relatively small and bone graft is often used so the membrane does not need to be as thick and strong (col.18, ll.20-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 150 microns as taught by Lemperle for the film of Syers in view of Gerold in order to provide an appropriate film thickness for use in jaw reconstruction that is less palpable.
Regarding claims 18 and 19, see the magnesium alloy taught by Gerold in pars. 19 and 32 which has a yttrium content of about 4% and does not contain iron, copper, or nickel.
Regarding claim 20, see bone filler 50 in fig.5 of Syers as well as col.4, ll.57-59 of Syers.
Regarding claim 22, Syers discloses the fastener may be at least a pin, screw or suture in figs. 3a, 3b, and 5.
Regarding claim 23, Syers discloses the barrier is shapeable to allow the user to adapt the size or shape of the barrier as appropriate to cover a bony deficit and discloses the barrier can be cut, folded, or otherwise adapted to a specific bony deficit of interest (col.3, ll.1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trim the barrier of Syers in view of Gerold in view of Lemperle to include a recess on the edge of the film to make space for adjacent teeth if the barrier is larger than the space between the teeth. Such a modification would have been obvious to one of ordinary skill in the art performing the claimed method 
Regarding claims 27-29, the examiner considers the steps of claims 27-29 to include further defining the step of immersing the implant in acid as claimed in claim 16 since claim 28 requires the step of immersing the film into hydrofluoric acid which is disclosed in the application for use in improving the bending and corrosion properties of the implant. As discussed above, Gerold discloses immersing the magnesium implant in hydrofluoric acid so as to form a magnesium fluoride layer. While Gerold does not specifically disclose the thickness of the magnesium fluoride layer, specifically a thickness of less than 5 microns or 2 microns, Gerold does disclose that only the surface of the magnesium device should be passivated in order to avoid undesired changes in the material properties (Gerold par.13). Therefore it would have been obvious to optimize the thickness of the magnesium fluoride layer of Syers in view of Gerold in view of Lemperle to be less than 2 microns since Gerold discloses only a surface area should be altered and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A).
Regarding claims 30 and 31, Syers teaches adapting the size or shape of the barrier as appropriate to cover a bone deficit (col.3, ll.1-5), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to structure the periphery of the implant, for instance by cutting, as taught by Syers, in order to adapt the implant to a specific bone defect. It would have been further obvious to provide/structure the barrier with bores/perforations for the fasteners located at the periphery as shown in fig.5 of Syers in order to provide a guide bore/perforation to receive the fasteners. Regarding the structuring being performed prior to the bending step, the order of the steps is considered a matter of design choice since the final product is the same regardless of which step is performed first.

Regarding claim 34, see Syers figs.3A, 3B, and 5 which show sutures, pins, screws, or nails through bores (at least bores formed by the sutures, pins, screws, or nails) at longitudinal edge portions of the implant.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Gerold in view of Lemperle as applied to claim 16 above, and further in view of Horvath WO2015/185597A2 (hereafter referred to as Horvath; refer to the attached translation for passages referenced herein; note: Horvath was effectively filed 6/4/2014 and designated the US). Syers in view of Gerold in view of Lemperle discloses the invention substantially as claimed and as discussed above but does not disclose specific bending angles or radii.
Horvath teaches a method for jaw reconstruction, in the same field of endeavor, wherein a jaw implant in the form of a magnesium film comprises a radius of curvature of .5-1.5 cm (pg.18, last paragraph) and shows an angle of greater than 30 degrees in fig.1d for the purpose of matching the natural bone shape of the jaw (Horvath translation pg.18, last par.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bend the barrier of Syers in view of Gerold in view of Lemperle to the claimed radius of curvature and angle as taught by Horvath in order to adapt the barrier to match the natural bone shape of the jaw.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Gerold in view of Lemperle as applied to claim 16 above, and further in view of Malmquist et al. 2011/0035024 (hereafter referred to as Malmquist). Syers in view of Gerold in view of Lemperle discloses the invention substantially as claimed and as discussed above. Syers also discloses that the implant can be used to cover edentulous or tooth-bearing ridges in an attempt to regraft levels of bone .
Malmquist teaches a method for jaw reconstruction using a bioresorbable membrane, in the same field of endeavor, wherein a dental implant is installed once a desired degree of natural bone has formed for the purpose of replacing a lost tooth in a region where bone has resorbed or atrophied (par.5). Malmquist further teaches the dental implant can be installed in a patient without removing the bioresorbable containment member or waiting for it to resorb for the purpose of providing maximal scheduling flexibility and convenience to the surgeon (par.25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wait for natural bone to form at the defect site of Syers in view of Gerold in view of Lemperle and insert a dental pin into the natural bone before the implant has decomposed as taught by Malmquist in order to allow for replacing a lost tooth at the convenience of the surgeon. 
Claims 16, 18-20, 22, 23, 27, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Syers in view of Tamai et al. 2013/0304134 (hereafter referred to as Tamai) in view of Lemperle.
Regarding claims 16 and 35, Syers discloses a method for cosmetic or surgical jaw reconstruction, comprising the steps of providing an implant in the form of a film 36 or 36a, cutting the implant to a size appropriate for covering a defect site in a jaw region to be covered (see “cut” in col.3, ll.1-5), bending the implant into a curved shape (see “folded” in col.3, ll.1-5), placing the implant over the defect site in the jaw region (fig.5), immovably fixing the implant in the jaw with at least one fastener 52, 52a, 56 in a fixed position at the time of placing the implant over the defect site (fig.5), closing soft tissue over the implant (col.2, ll.1-8), and leaving the implant to decompose in the fixed position (col.3, ll.36-40 discloses that the barrier is preferably formed of a resorbable material). While 
Tamai teaches a resorbable implant, in the same field of endeavor, wherein an implant comprises a magnesium alloy and is immersed in acid, specifically nitric acid (pars. 85 and 140), for the purpose of controlling the rate of corrosion and suppressing the rapid generation of hydrogen gas (par.89) which can cause tissue injury and damage to cells (pars. 46 and 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnesium implant material which has been immersed in nitric acid taught by Tamai for the resorbable polymeric implant materials of Syers since both materials are suitable for use in bioresorbable implants. It has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). The magnesium alloy implant material that has been immersed in nitric acid taught by Tamai also provides the advantage of having higher strength and being more biodegradable than the PLA disclosed by Syers (see Tamai par.5). Note that the step of immersing the implant in acid as taught by Tamai improves the corrosion properties of the magnesium implant since the acid immersion is performed to improve the corrosion rate. Such a step also improves the bending properties since the step taught by Tamai of immersing the magnesium implant in nitric acid is identical to applicant’s implant immersion in nitric acid. While Syers in view of Tamai discloses the invention substantially as claimed, Syers in view of Tamai does not disclose that the film has a thickness between 70 and 200 microns.
Lemperle teaches a method for surgical jaw reconstruction, in the same field of endeavor, wherein a film that is placed over a defect site in a jaw region has a thickness of preferably 150 microns for the purpose of being less palpable in the dental application (col.18, ll.20-31). Lemperle goes on to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a thickness of 150 microns as taught by Lemperle for the film of Syers in view of Tamai in order to provide an appropriate film thickness for use in jaw reconstruction that is less palpable.
Regarding claims 18 and 19, see the magnesium alloy WE43 taught by Tamai in pars. 34 and 93 which has a yttrium content of about 4% and does not contain iron, copper, or nickel.
Regarding claim 20, see bone filler 50 in fig.5 of Syers as well as col.4, ll.57-59 of Syers.
Regarding claim 22, Syers discloses the fastener may be at least a pin, screw or suture in figs. 3a, 3b, and 5.
Regarding claim 23, Syers discloses the barrier is shapeable to allow the user to adapt the size or shape of the barrier as appropriate to cover a bony deficit and discloses the barrier can be cut, folded, or otherwise adapted to a specific bony deficit of interest (col.3, ll.1-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trim the barrier of Syers in view of Tamai in view of Lemperle to include a recess on the edge of the film to make space for adjacent teeth if the barrier is larger than the space between the teeth. Such a modification would have been obvious to one of ordinary skill in the art performing the claimed method steps because if the film was too large to fit between the teeth, recesses would need to be cut into the film to fit the membrane to the space as intended.
Regarding claim 27, Tamai teaches etching the magnesium with acid (par.85 discloses non-magnesium metals are removed by reacting with the acid) as well as coating the magnesium with an oxide layer (par.86).

Regarding claims 32 and 33, Syers is directed to fixing the implant on a jaw bone defect on a jaw ridge (Syers figs. 1 and 5).
Regarding claim 34, see Syers figs.3A, 3B, and 5 which show sutures, pins, screws, or nails through bores (at least bores formed by the sutures, pins, screws, or nails) at longitudinal edge portions of the implant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774